Dismiss and Opinion Filed July 2, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00221-CV

    SIEMENS GAMESA RENEWABLE ENERGY, INC. AND SIEMENS
             ENERGY, INC., Appellants/Cross-Appellees
                              V.
       ARCOSA WIND TOWERS, INC., Appellee/Cross-Appellant

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-13334

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle

      The parties have settled their differences and have filed a joint motion to

voluntarily dismiss the appeal and cross-appeal. See TEX. R. APP. P. 42.1. We grant

the motion and dismiss the appeal and cross-appeal. See id.




                                          /Cory L. Carlyle//
210221f.p05                               CORY L. CARLYLE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SIEMENS GAMESA RENEWABLE                     On Appeal from the 192nd Judicial
ENERGY, INC. AND SIEMENS                     District Court, Dallas County, Texas
ENERGY, INC., Appellants/Cross-              Trial Court Cause No. DC-19-13334.
Appellees                                    Opinion delivered by Justice Carlyle,
                                             Justices Schenck and Reichek
No. 05-21-00221-CV          V.               participating.

ARCOSA WIND TOWERS, INC.,
Appellee/Cross-Appellant

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
and cross-appeal.

       As agreed upon by the parties, we ORDER that each party bear its own costs
of this appeal.



Judgment entered this day of July 2, 2021.




                                       –2–